DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/18/2021, which has been entered and made of record.  Claim 21, 31, 34 are amended.  Claims 1-20, 23, 27, 33, 37 are cancelled. New claims 41-54 are added.  Claims 21-22, 24-26, 28-32, 34-36, 38-54 are pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wayne Bradley on 11/1/2021.
The application has been amended as follows: 

Replace current claims set with the following claims set.

21. (Currently Amended) A distributed storage system, the distributed storage system comprising: a plurality of storage nodes, 
each of the plurality of storage node comprising a plurality of blocks, wherein: 
the plurality of storage nodes are logically segmented into a plurality of stripes, and 
each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; and 
a plurality of compute nodes, wherein: 
each of the plurality of compute nodes is configurable to read data from corresponding plurality of storage nodes, 
each of the plurality of compute nodes is assigned at least one stripe of the plurality of stripes, 
each of the plurality of compute nodes is configured to write data to each stripe assigned to the compute node, and 
wherein no two stripes of the plurality of stripes comprises a plurality of blocks located in the same group of storage nodes.

22. (Currently Amended) The distributed storage system of claim 21, wherein: the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains comprises at least one of the plurality of storage nodes, and each stripe is distributed across a subset of the plurality of storage nodes that comprises at most an allowed number of blocks within the same failure domain of the plurality of failure domains.  

23. (Cancelled)  



25. (Currently Amended) The distributed storage system of claim 21, wherein a bucket corresponding to a stripe is allocated according to a proportion of free space available on each of the plurality of storage nodes.  

26. (Previously Presented) The distributed storage system of claim 21, wherein each of the plurality of stripes is allocated dynamically when data is stored in the distributed storage system.  

27. (Cancelled)  

28. (Cancelled)
 
29. (Previously Presented) The distributed storage system of claim 21, wherein each storage node comprises at least one SSD.  

30. (Currently amended) The distributed storage system of claim 21, wherein: each of the plurality of compute nodes is configured to rebuild a first stripe of the at least one stripe assigned to the compute node when at least one of the portion of the plurality of blocks to which the stripe using one or more blocks are unallocated and available, and the rebuilt first stripe comprises the determined unallocated portion.  

31. (Currently Amended) A method for operating a distributed storage system, the method comprising: 
segmenting a plurality of storage nodes into a plurality of stripes, wherein each of the plurality of storage nodes comprises a plurality of blocks; 
allocating each of the plurality of stripes to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; 
configuring each of a plurality of compute nodes to read data from each of the plurality of storage nodes, wherein each of the plurality of compute nodes is assigned at least one stripe of the plurality of stripes; 
configuring each of a plurality of compute nodes to write data to each stripe assigned to the compute node; and 
wherein no two stripes of the plurality of stripes comprises a plurality of blocks located in the same group of storage nodes.

32. (Currently amended) The method of claim 31, wherein: the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains comprises at least one of the plurality of storage nodes, and each stripe is distributed across a subset of the plurality of storage nodes that comprises at most an allowed number of blocks within the same failure domain of the plurality of failure domains.  


34. (Currently Amended) The method of claim 31 
35. (Currently amended) The method of claim 31, wherein a bucket corresponding to a stripe is allocated according to a proportion of free space available on each of the plurality of storage nodes.  

36. (Previously Presented) The method of claim 31, wherein each of the plurality of stripes is allocated dynamically when data is stored in a distributed storage system comprising the plurality of storage nodes.  

37. (Cancelled)  

38. (Cancelled)

39. (Previously Presented) The method of claim 31, wherein each storage node comprises at least one SSD.  

40. (Currently amended) The method of claim 31, wherein the method comprises: configuring each of the plurality of compute nodes to rebuild a first stripe of the at least one stripe assigned using one or more blocks are unallocated and available, and the rebuilt first stripe comprises the determined unallocated portion.  

 41. (Currently Amended) A distributed storage system, the distributed storage system comprising: 
a plurality of storage nodes, 
each of the plurality of storage node comprising a plurality of blocks, wherein: 
the plurality of storage nodes 
each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; and 
a plurality of compute nodes, wherein: 
each of the plurality of compute nodes is configurable to read data from corresponding plurality of storage nodes, 
each of the plurality of compute nodes is assigned at least one stripe of the plurality of stripes, 
each of the plurality of compute nodes is configured to write data to each stripe assigned to the compute node, and 
wherein no two stripes of the plurality of stripes comprises a plurality of blocks located in the same group of storage nodes;
wherein:

rebuilding the first stripe comprises determining a portion of one of the plurality of storage nodes that is unallocated, and 
the rebuilt first stripe comprises the determined unallocated portion.  

42. (Currently Amended) The distributed storage system of claim 41, wherein: the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains comprises at least one of the plurality of storage nodes, and each stripe is distributed across a subset of the plurality of storage nodes that comprises at most an allowed number of blocks within the same failure domain of the plurality of failure domains.  

43. (Previously Presented) The distributed storage system of claim 41, wherein: each of the plurality of compute nodes is configured to write data directly from each of the plurality of storage nodes to an accelerator based processor system, and the direct data write does not require an operating system.  

44. (Currently Amended) The distributed storage system of claim 41, wherein a bucket corresponding to a stripe is allocated according to a proportion of free space available on each of the plurality of storage nodes.  



46. (Currently Amended) The distributed storage system of claim 41, wherein: each of the plurality of compute nodes is configured to perform a degraded read when the distributed storage system opts not to serve reads from one or more highly loaded storage nodes of the stripe, the degraded read comprises rebuilding a portion of each stripe that is allocated to data in the one or more highly loaded storage nodes, and the rebuilt data is stored in at least one functioning storage node of the plurality of storage nodes.  

47. (Previously Presented) The distributed storage system of claim 41, wherein each storage node comprises at least one SSD.  

48. (Currently Amended) A method for operating a distributed storage system, the method comprising: 
segmenting a plurality of storage nodes into a plurality of stripes, wherein each of the plurality of storage nodes comprises a plurality of blocks; 
allocating each of the plurality of stripes to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; 

configuring each of a plurality of compute nodes to write data to each stripe assigned to the compute node; and 
wherein no two stripes of the plurality of stripes comprises a plurality of blocks located in the same group of storage nodes;
configuring each of the plurality of compute nodes to rebuild a first stripe of the at least one stripe assigned to the compute node when at least one of the portion of the plurality of blocks to which the stripe is allocated is unavailable, wherein: 
rebuilding the first stripe comprises determining a portion of one of the plurality of storage nodes that is unallocated, and the rebuilt first stripe comprises the determined unallocated portion.  

49. (Currently Amended) The method of claim 48, wherein: the plurality of storage nodes has a plurality of failure domains, each of the plurality of failure domains comprises at least one of the plurality of storage nodes, and each stripe is distributed across a subset of the plurality of storage nodes that comprises at most an allowed number of blocks within the same failure domain of the plurality of failure domains.  

50. (Previously Presented) The method of claim 48, wherein the method comprises: configuring each of the plurality of compute nodes to write data directly from each of the plurality of storage nodes to an accelerator based processor system, and wherein the direct data write does not require an operating system.  

51. (Currently Amended) The method of claim 48, wherein a bucket corresponding to a stripe is allocated according to a proportion of free space available on each of the plurality of storage nodes.  

52. (Previously Presented) The method of claim 48, wherein each of the plurality of stripes is allocated dynamically when data is stored in a distributed storage system comprising the plurality of storage nodes.  

53. (Currently Amended) The method of claim 48, wherein the method comprises: configuring each of the plurality of compute nodes to perform a degraded read when the distributed storage system opts not to serve reads from one or more highly loaded storage nodes of the stripe, wherein: the degraded read comprises rebuilding a portion of each stripe that is allocated to data in the one or more highly loaded storage nodes, and the rebuilt data is stored in at least one functioning storage node of the plurality of storage nodes.  

54. (Previously Presented) The method of claim 48, wherein each storage node comprises at least one SSD. Page 8 of 15  

55. (New) The distributed storage system of claim 21, wherein each of the plurality of compute nodes is configured to perform a degraded read, when the distributed storage system opts not to serve reads from one or more highly loaded storage nodes of the stripe, the degraded read 

56. (New) The method of claim 31, wherein the method comprises: -7-Attorney Docket No. 63307US05 configuring each of the plurality of compute nodes to perform a degraded read, when the distributed storage system opts not to serve reads from one or more highly loaded storage nodes of the stripe, wherein: the degraded read comprises rebuilding a portion of each stripe that is allocated to data in the one or more highly loaded storage nodes, and the rebuilt data is stored in at least one functioning storage node of the plurality of storage nodes.

Allowable Subject Matter
 	Claims 21-22, 24-26, 29-32, 34-36, 39-56 (renumbered as 1-30) are allowed.

 	The following is the examiner’s statement of reasons for allowance:

	Regarding claim 22, none of the prior arts of record alone or in a reasonable combination discloses, 

each of the plurality of stripes is dynamically allocated to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; and 
each of the plurality of compute nodes is configured to write data to each stripe assigned to the compute node, and 


Regarding claim 31, none of the prior arts of record alone or in a reasonable combination discloses, 
wherein each of the plurality of storage nodes comprises a plurality of blocks; 
allocating each of the plurality of stripes to a portion of the plurality of blocks distributed across a subset of the plurality of storage nodes; 
configuring each of a plurality of compute nodes to write data to each stripe assigned to the compute node; and 
wherein no two stripes of the plurality of stripes comprises a plurality of blocks located in the same group of storage nodes.

Claims 41 and 48 are allowable for having similar allowable subject matters as in claims 21 and 31 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NURUN N FLORA/Primary Examiner, Art Unit 2619